In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00031-CR
        ______________________________


      MORRIS DALE MITCHELL, Appellant

                        V.

        THE STATE OF TEXAS, Appellee




      On Appeal from the County Court at Law
               Bowie County, Texas
          Trial Court No. 10M1825-CCL




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        Morris Dale Mitchell filed a notice of appeal January 25, 2011, “to pursue an interlocutory

appeal to 6th court of appeals Texarkana, Texas from an interlocutory order denying Appellant’s

motion to dismiss the charges against him for lack of jurisdiction etc.” After a thorough review of

the clerk’s record, we found no order in the record; we have contacted the district clerk, and she

has confirmed that there is no such order in this case.

        A timely notice of appeal from a conviction or an appealable order is necessary to invoke

this Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). This

Court has jurisdiction over criminal appeals only when expressly granted by law. Everett v. State,

91 S.W.3d 386 (Tex. App.—Waco 2002, no pet.).

        There being no appealable order in the record, we dismiss this appeal for want of

jurisdiction.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        February 3, 2011
Date Decided:          February 4, 2011

Do Not Publish




                                                 2